Citation Nr: 1531589	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  12-32 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a skin condition.

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a lower back condition.

3.  Entitlement to service connection for residuals of a tail bone injury.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served in the United States Naval Reserves from April 1963 to November 1963.  He was placed on temporary active service in August 1963.  

In an August 1963 statement from the U.S. Navy Recruiting Station, it was determined that the Veteran should be discharged from the Naval Reserve as not being mentally qualified for enlistment in any military service.  His personnel records then show he was subsequently transferred later that same month to the standby reserve by reason of being found not physically qualified for active duty.  The Veteran was honorably discharged from the Naval Reserves in November 1963 at the convenience of the government.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In September 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is in the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is needed before the Board can adjudicate the Veteran's claims.

The Veteran's service personnel records reflect that he participated in 10 drills between April 1963 and June 1963.  In a September 2011 hearing transcript with a Decision Review Officer at the Lincoln RO, the Veteran stated that he incurred his back and tailbone injuries while on a one-week drill while in the U.S. Naval Reserves.  It is unclear whether the Veteran's drills were considered either active duty for training (ACDUTRA) or inactive duty training (INACDUTRA).  On remand, the AOJ should make efforts to verify the dates and types of the Veteran's service (whether active duty, ACDUTRA or INACDUTRA) during his time in the Naval Reserves.

A July 2015 Report of Information notes that the Veteran called to state there will be additional medical evidence at the VA Medical Center in Omaha to support his appeal.  He asked that the evidence be retrieved in support of his claim.  The most recent VA treatment records in the Veteran's claims file date from May 2014.  As there appear to be outstanding VA treatment records in VA's constructive possession, the claim must be remanded in order to obtain and associate the records to the Veteran's file.  See 38 U.S.C.A. § 5103A(b), (c) (West 2014); 38 C.F.R. § 3.159(b) (2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Specifically identify and verify all of the Veteran's periods of active service, reserve service, ACDUTRA, and INACDUTRA.  If any information necessary to verify the Veteran's periods of military service is unavailable, all efforts to obtain it should be documented in a memorandum placed in the claims file.

2.  Obtain updated VA treatment records from the Omaha VA Medical Center in Omaha, Nebraska dated from May 2014 to the present. 

3.  After conducting any other development deemed necessary, re-adjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




